DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              MICHAEL LIND,
                                Appellant,

                                    v.

                              MARY MCLEAN,
                                Appellee.

                              No. 4D20-1620

                              [June 9, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Karen M. Miller, Judge; L.T. Case No. 502009DR014337.

  Gabrielle D’Agostino of Gabrielle D’Agostino P.A., Boynton Beach, for
appellant.

  Mary McLean, Wellington, pro se.

PER CURIAM.

  Affirmed.

MAY, KLINGENSMITH, and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.